UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1152



AGUS SETIADI    LUNARDI;   SELLY   TANUWIHARDJA;
V.L.,

                                                          Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-279-362; A96-279-363; A96-279-364)


Submitted:   September 25, 2006            Decided:   October 16, 2006


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Howard T. Mei, LAW OFFICES OF HOWARD T. MEI, Bethesda, Maryland,
for Petitioners. Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Office of Immigration
Litigation, Civil Division, Regina S. Moriarty, Tax Division,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Agus Setiadi Lunardi is the principal asylum applicant

for himself, Selly Tanuwihardja, his wife, and V.L., their minor

child, all natives and citizens of Indonesia.               Lunardi petitions

for review of an order of the Board of Immigration Appeals (Board)

affirming the immigration judge’s denial of his requests for

asylum, withholding of removal, and protection under the Convention

Against Torture.* Because the Board affirmed under its streamlined

process, see 8 C.F.R. § 1003.1(e)(4) (2006), the immigration

judge’s decision is the final agency determination.             See Camara v.

Ashcroft, 378 F.3d 361, 366 (4th Cir. 2004).

              Lunardi challenges the immigration judge’s determination

that he failed to establish his eligibility for asylum.             To obtain

reversal of an adverse eligibility determination, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”        INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Lunardi

fails    to   show    that   the   evidence   compels   a   contrary   result.

Accordingly, we cannot grant the relief he seeks.




     *
      Lunardi does not challenge the Board’s denial of his
application for protection under the Convention Against Torture.
Therefore, this claim is abandoned. See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999).

                                      - 2 -
           Similarly, as Lunardi does not qualify for asylum, he is

also   ineligible   for   withholding     of   removal.     See   Camara   v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).          “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”          Id.

           Accordingly,    we   deny   the     petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                  - 3 -